Title: To Thomas Jefferson from C. W. F. Dumas, 27 January 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La haie 27e. Janvr. 1786

J’ai l’honneur d’envoyer ci-joint à Votre Excellence les Copies d’un Acte du Congrès, d’une Lettre du Secretaire pour les Affaires Etrangères des Et. Unis, et de celle de Mr. Adams, qui a eu la bonté de m’acheminer le tout. J’y joins une Dépeche en réponse à S. E. Mr. Jay, que Votre Excellence voudra bien prendre la peine de lire, de la cacheter ensuite et de l’acheminer à sa destination.
Votre Excellence verra que je ne puis avoir recours qu’à Elle pour, s’il étoit possible, pouvoir disposer de la Somme d’Arrerages en question vers la fin d’Avril prochain soit à Paris, soit à Amsterdam au moyen de quelque arrangement entre les Banquiers des Etats-Unis dans les deux Places: et une prompte réponse là-dessus me tirera d’une incertitude penible.
Mr. Mazzei et moi avons eu de frequents entretiens sur Votre Excellence, qui me remplissent du plus vrai respect pour votre personne. Les Notes sur la Virginie, dont il m’a permis la Lecture, y ont mis le sceau ineffaçable; et je ne puis résister à la tentation de solliciter de Votre Excellence la faveur d’un Exemplaire, que l’un des premiers Couriers de Mr. de Vergennes à Mr. l’Ambassadeur de France ici pourroit m’apporter. Je brûle de le posséder pour le lire et relire à mon aise.
Je ne dois pas laisser ignorer à Votre Excellence que ce digne Ambassadeur m’ayant demandé il y a quelque temps de l’instruire par un Mémoire de ma situation (ce que j’avois fait), il me surprit fort agréablement mardi passé, en m’apprenant qu’il avoit rendu le témoignage le plus flatteur de moi à sa Cour, et en me faisant une Copie de la Réponse que lui a faite Mr. De Vergennes, pour  lui apprendre que ce témoigna[ge] a été communiqué à Votre Excellence.
Je dois réponse à une obligeante Lettre de Mr. Short. Il voudra bien me faire encore un peu de crédit. Je vais faire passer par les mains de Mr. Adams un Duplicat de ma Lettre à Mr. Jay. Je suis avec grand respect, de Votre Exce. le très-humble et très-obeisst serviteur,

C. W. F. Dumas

